
QuickLinks -- Click here to rapidly navigate through this document


Exhibit (10)(vii)(a)



Great Lakes Chemical Corporation
Death Benefit Only Plan
Master Plan Document



Effective April 1, 2003



Copyright (c) 2003
By Clark/Bardes Consulting, Inc.
Executive Benefits Practice
All Rights Reserved


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


 
 
 
 
  ARTICLE 1   Definitions   1 ARTICLE 2   Selection, Enrollment, Eligibility   3
2.1   Selection by Committee   3 2.2   Enrollment Requirements   3 2.3  
Eligibility; Commencement of Participation   3 2.4   Termination of
Participation   3 ARTICLE 3   Benefits   3 3.1   Death during Employment or
after Retirement   3 3.2   Payment of Benefits   4 3.4   Certain Limitations   4
ARTICLE 4   Beneficiary Designation   4 4.1   Designation of Beneficiary; Change
of Beneficiary Designation   4 4.2   Acceptance   4 4.3   No Beneficiary
Designation   4 4.4   Doubt as to Beneficiary   4 4.5   Discharge of Obligations
  4 ARTICLE 5   Termination, Amendment or Modification   5 5.1   Termination   5
5.2   Amendment   5 ARTICLE 6   Administration   5 6.1   Committee Duties   5
6.2   Agents   5 6.3   Binding Effect of Decisions   5 6.4   Indemnity of
Committee   5 6.5   Employer Information   5 ARTICLE 7   Other Benefits and
Agreements   6 7.1   Coordination with Other Benefits   6 ARTICLE 8   Claims
Procedures   6 8.1   Presentation of Claim   6 8.2   Notification of Decision  
6 8.3   Review of a Denied Claim   7 8.4   Decision on Review   7 8.5   Legal
Action   7 ARTICLE 9   Miscellaneous   7 9.1   Status of Plan   7 9.2  
Unsecured General Creditor   7 9.3   Employer's Liability   8 9.4  
Nonassignability   8 9.5   Not a Contract of Employment   8 9.6   Furnishing
Information   8 9.7   Terms   8 9.8   Captions   8 9.9   Governing Law   8 9.10
  Notice   8 9.11   Successors   9 9.12   Spouse's Interest   9 9.13   Validity
  9          

ii

--------------------------------------------------------------------------------

9.14   Incompetent   9 9.15   Court Order   9 9.16   Insurance   9

iii

--------------------------------------------------------------------------------


GREAT LAKES CHEMICAL CORPORATION
DEATH BENEFIT ONLY PLAN
Effective April 1, 2003


Purpose

        The purpose of this Plan is to provide additional welfare benefits
similar to term life insurance, to a select group of management or highly
compensated employees of the Company and any Employer, who have devoted full
time and attention to the business of the Company and/or any Employer. The Plan
is subject to Part 1 (Reporting and Disclosure) and Part 5 (Enforcement, Claims
and Preemption Provisions) of Title I of ERISA. The requirements of Part 1 may
be satisfied under the alternative compliance approach under the Department of
Labor and Regulations.

ARTICLE 1
Definitions

        For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following phrases or terms shall have the following indicated
meanings:

1.1"Base Annual Salary" shall mean an amount of cash compensation, measured and
annualized as of any January 1 relating to services performed during the related
calendar year, excluding bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, director
fees and other fees, severance pay, and automobile and other allowances paid to
a Participant for employment services rendered (whether or not such allowances
are included in the Employee's gross income). Base Annual Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or non-qualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.

1.2"Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 4, that are entitled to receive
a benefit under this Plan upon the death of a Participant.

1.3"Beneficiary Designation Form" shall mean the form established from time to
time by the Committee, that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.4"Benefit Factor" shall mean a percentage, determined by the Committee in its
sole discretion, as set forth in the Participant's Plan Agreement, which shall
be multiplied by a Participant's Final Salary to determine the Participant's
death benefit under the Plan.

1.5"Board" or "Board of Directors" shall mean the Board of Directors of Great
Lakes Chemical Corporation.

1.6"Claimant" shall have the meaning set forth in Section 8.1.

1.7"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.8"Committee" shall include the Chief Executive Officer, Senior Vice President
of Human Resources and Communications and Director of Human Resource Services
and have the meaning set forth in Section 6.1.

1.9"Company" shall mean Great Lakes Chemical Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company's
assets or business.

--------------------------------------------------------------------------------

1.10"Disability" shall mean a determination that a Participant is disabled made
by either (i) the carrier of the Company's long-term disability plan or (ii) the
Social Security Administration. Upon request by the Company, the Participant
must submit proof of the carrier's or Social Security Administration's
determination.

1.11"Employee" shall mean a person who is an employee of any Employer.

1.12"Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that are part of the controlled group
of the Company as defined under Code Section 414(b), (c), or (o) of the Internal
Revenue Code, that have been selected by the Board to participate in the Plan
and have adopted the Plan as a sponsor.

1.13"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.14"Escalated Salary" shall be an amount, determined by the Committee in its
sole discretion, calculated by multiplying (A × B), where (i) "A" is a
Participant's Base Annual Salary measured as of the January 1 immediately
preceding the date on which such Participant commenced his or her participation
in the Plan ("Measurement Date"), and (ii) "B" is (1.05)n. For purposes of this
calculation, n shall equal the number of anniversaries since the Participant's
Measurement Date.

For example, assume that a Participant commences participation in the Plan on
April 1, 2003, and therefore, his or her Measurement Date is January 1, 2003.
Assume that the Participant's Base Annual Salary as of the Measurement Date is
$100,000. In 2004, the Participant's Escalated Salary would equal $105,000,
which is equal to 100,000 multiplied by (1.05)1. In 2005, the Participant's
Escalated Salary would equal $110,250, which is equal to 100,000 multiplied by
(1.05)2.

1.15"Final Salary" shall be the greater of the (i) Participant's Escalated
Salary, or (ii) Participant's Base Annual Salary measured as of the January 1
immediately preceding the date on which the Participant's employment terminates
with any Employer due to death or Retirement.

1.16"Participant" shall mean any Employee (i) who is selected by the Committee
to participate in the Plan, (ii) who signs a Plan Agreement and a Beneficiary
Designation Form, (iv) whose signed Plan Agreement and Beneficiary Designation
Form are accepted by the Committee, (v) who commences participation in the Plan,
and (vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan even if he or she
has an interest in the Participant's benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.

1.17"Plan" shall mean the Great Lakes Chemical Corporation Death Benefit Only
Plan, which shall be evidenced by this instrument and by each Plan Agreement, as
they may be amended from time to time.

1.18"Plan Agreement" shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant's Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Employer and the Participant.

2

--------------------------------------------------------------------------------

1.19"Retirement", "Retire(s)" or "Retired" shall mean the severance from
employment from Employer on or after age sixty (60) for any reason other than a
leave of absence, death or qualified Disability.

1.20"Tax Factor" shall be a decimal, as determined in the sole discretion of the
Committee, based on the highest combined Federal and state net effective income
tax rate in effect for the year in which a benefit becomes payable to a
Participant's Beneficiary under this Plan. For purposes of calculating the Tax
Factor, the (i) Federal income tax rate shall be based on the highest marginal
Federal income tax rate, and (ii) the state income tax rate shall be based on
the highest marginal state income tax rate for the Participant's state of
residence. Using those rates, the Tax Factor will be determined using the
following formula. Assuming that the highest marginal Federal income tax rate,
expressed as a decimal, is X, and the highest marginal state income tax rate,
expressed as a decimal, is Y, the Tax Factor equals (1-X) times (1-Y). For
example, if X is 0.40, and Y is 0.10, the Tax Factor would be .54. The Tax
Factor shall be rounded up or down to two decimal places, using normal rounding
convention.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees, as determined by the
Committee in its sole discretion. From that group, the Committee shall select,
in its sole discretion, Employees to participate in the Plan.

2.2Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement
and a Beneficiary Designation Form, all within the time period specified by the
Committee.

2.3Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, that Employee shall commence participation
in the Plan on either May 1 or November 1 of any calendar year, as determined by
the Committee in its discretion. If an Employee fails to meet all such
requirements within the period required, that Employee shall not be eligible to
participate in the Plan until the next eligible date.

2.4Termination of Participation. If a Participant's employment with Employer is
terminated prior to his or her Retirement for any reason other than death,
(i) Employer and the Committee shall be fully and completely discharged from all
further obligations under this Plan with respect to the Participant (or his or
her Beneficiary), and (ii) the Participant's Plan Agreement shall terminate.

ARTICLE 3
Benefits

3.1Death during Employment or after Retirement. If a Participant dies while
employed by the Company, or if a Participant dies after Retirement, his or her
Beneficiary shall be entitled to receive a death benefit calculated by first
multiplying (i) the Participant's Final Salary, by (ii) the Participant's
Benefit Factor. The product that results from multiplying (i) by (ii) shall then
be divided by the applicable Tax Factor, and will produce the death benefit to
which the Participant's Beneficiary shall be entitled. For purposes of the above
calculation, the Participant's Benefit Factor shall be the percentage set forth
in the Participant's Plan Agreement.

For example, if a Participant Retires in May 2003 with a Final Salary of
$150,000, and dies in June 2006, with a Benefit Factor of 100%, then the
Participant's Final Salary multiplied by his or her Benefit Factor equals
$150,000. If the highest marginal Federal income tax rate, expressed as a
decimal, is .40, and the highest marginal state income tax rate, expressed as a
decimal, is .10, then

3

--------------------------------------------------------------------------------

the Tax Factor equals .54. The Beneficiary would be entitled to receive a death
benefit equal to $277,777.77, calculated as follows:

  $150,000

--------------------------------------------------------------------------------

.54  

3.2Payment of Benefits. Death benefits provided under this Plan shall be paid to
the Participant's Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the date on which the Committee is provided with proof, that is
satisfactory to the Committee, of the Participant's death.

3.3Certain Limitations. The Company has purchased certain life insurance
policies on the lives of Participants and the Company shall be the sole owner
and beneficiary of these policies at all times. Notwithstanding any other
provision of the Plan, no benefits shall be payable under the Plan if death
occurs under circumstances such that the policy on the life of a Participant
does not pay a full death benefit, as will occur, for example, in the case of
suicide within two years after the policy date.

ARTICLE 4
Beneficiary Designation

4.1Designation of Beneficiary; Change of Beneficiary Designation. Upon the
commencement of participation in the Plan, each Participant shall designate his
or her Beneficiary by completing and signing the Beneficiary Designation Form,
and returning it to the Committee or its designated agent. The Beneficiary
designated under this Plan may be the same as or different from the Beneficiary
designation under any other plan of an Employer in which the Participant
participates. A Participant shall have the right to change a Beneficiary by
completing, signing, returning and otherwise complying with the terms of the
Beneficiary Designation Form as in effect from time to time. Upon the acceptance
by the Committee of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Committee shall be entitled
to rely on the last Beneficiary Designation Form filed by the Participant and
accepted by the Committee prior to his or her death.

4.2Acceptance. No designation or change in designation of a Beneficiary shall be
effective until accepted in writing by the Committee or its designated agent.

4.3No Beneficiary Designation. If a Participant fails to designate a Beneficiary
as provided above or, if all designated Beneficiaries predecease the Participant
or die prior to complete distribution of the Participant's benefit, then the
Participant's designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits under the Plan
shall be payable to the executor or personal representative of the Participant's
estate.

4.4Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company to withhold such
payments until this matter is resolved to the Committee's satisfaction.

4.5Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under this Plan with respect to the Participant (or
his or her Beneficiary), and that Participant's Plan Agreement shall terminate
upon such full payment of benefits.

4

--------------------------------------------------------------------------------

ARTICLE 5
Termination, Amendment or Modification

5.1Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its Board. However, the termination of
the Plan shall not adversely affect (i) any Participant who, at the time of Plan
termination, has previously terminated employment with any Employer due to
Retirement, or (ii) any Beneficiary who, at the time of Plan termination, has
previously become entitled to the payment of a benefit under the Plan.

5.2Amendment. The Company may, at any time, amend or modify the Plan in whole or
in part by the action of its Board; provided, however, that (i) no amendment or
modification shall be effective to decrease or restrict the right of any
Participant who, as of the effective date of the amendment or modification, has
previously terminated employment with any Employer due to Retirement, (ii) no
amendment or modification of this Section 5.2 shall be effective, and (iii) no
amendment or modification of the Plan shall affect any Beneficiary who, as of
the effective date of the amendment or modification, has previously become
entitled to the payment of a benefit under the Plan.

ARTICLE 6
Administration

6.1Committee Duties. Except as otherwise provided in this Article 6, this Plan
shall be administered by a Committee, which shall be approved by the
Compensation and Incentive Committee of the Board. Members of the Committee may
be Participants under this Plan. The Committee will have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

6.2Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to the Company.

6.3Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

6.4Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and any designee against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or designee.

6.5Employer Information. To enable the Committee and/or its designee to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or its designee, as the case may be, on all
matters relating to the compensation of its Participants, the

5

--------------------------------------------------------------------------------

date and circumstances of the Retirement, death or other termination of
employment of its Participants, and such other pertinent information as the
Committee or its designee may reasonably require.

ARTICLE 7
Other Benefits and Agreements

7.1Coordination with Other Benefits. The benefits provided for Participant's
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of the
Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 8
Claims Procedures

8.1Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant. No legal action may be
commenced later than three (3) years from the time a written claim is required
to be filed.

8.2Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)an explanation of the claim review procedure set forth in Section 8.3 below;
and

(v)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6

--------------------------------------------------------------------------------



8.3Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant's duly authorized representative):

(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.

8.4Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant's written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(a)specific reasons for the decision;

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(d)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a).

8.5Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 8 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 9
Miscellaneous

9.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a), is considered to be a top-hat welfare
plan that "is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees" within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1). The Plan shall be administered and interpreted to the
extent possible in a manner consistent with that intent.

9.2Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

7

--------------------------------------------------------------------------------

9.3Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

9.4Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

9.5Not a Contract of Employment. The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
as an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

9.6Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

9.7Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

9.8Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

9.9Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Indiana
without regard to its conflicts of laws principles.

9.10Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Great Lakes Chemical Corporation
Attn: Richard J. Kinsley
500 East 96th Street
Suite 500
Indianapolis, Indiana 46240

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

8

--------------------------------------------------------------------------------

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

9.11Successors. The provisions of this Plan shall bind and inure to the benefit
of the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

9.12Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

9.13Validity. In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

9.14Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

9.15Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

9.16Insurance. The Company, in its sole discretion, will apply for and obtain
insurance on the life of the Participant, in such amounts and in such forms as
the Company may choose. The Company will be the sole owner and beneficiary of
any such insurance. The Participant shall have no interest whatsoever in any
such policy or policies, and at the request of the Company, shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to whom the Company has
applied for insurance.

The Company has signed this Plan document as of April 14, 2003.

"Company"
Great Lakes Chemical Corporation, a Delaware corporation

By: /s/ Richard J. Kinsley
Title: Senior Vice President—HR Communications

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit (10)(vii)(a)



Great Lakes Chemical Corporation Death Benefit Only Plan Master Plan Document
Effective April 1, 2003 Copyright (c) 2003 By Clark/Bardes Consulting, Inc.
Executive Benefits Practice All Rights Reserved
GREAT LAKES CHEMICAL CORPORATION DEATH BENEFIT ONLY PLAN Effective April 1, 2003
